                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA



JOHN BERNHOLT and BERNHOLT
DESIGN SOLUTIONS, INC.,

             Plaintiffs,                              CASE NO. 8:19-cv-00419

v.

JEFF ALLEN; ABP ENGINEERING, LLC;                       PROTECTIVE ORDER
MMIS HOLDINGS, LLC; and MIDWEST
MECHANICAL INDUSTRIAL SERVICES,
LLC,

             Defendants.



        Upon consideration of the parties’ joint request for entry of a Protective Order
(Filing No. 27), the Court enters the following Stipulated Protective Order governing the
disclosure of confidential Discovery Material by a Producing Party to a Receiving Party
in this action:

       John Bernholt; Bernholt Design Solutions, Inc.; Jeff Allen; ABP Engineering, LLC;
MMIS Holdings, LLC; and Midwest Mechanical Industrial Services, LLC (collectively, the
“Parties” or individually “Party”) expect that disclosure of documents or information in
this case may involve the exchange of sensitive information, including, inter alia,
competitive business information, financial information, other personal or business
financial information, personally identifying information with respect to Parties or
employees, and/or other information that would be subject to protection from public
disclosure. For purposes of this Protective Order, the term “Party” includes a Party’s
agents, owners, attorneys, directors, employees, members, and officers. Accordingly,
the Parties stipulate and agree to, and the Court finds good cause for, entry of the
foregoing Protective Order pursuant to Fed. R. Civ. P. 26(c).

      It is hereby ordered that:

I.    Designation of “Confidential” or “Confidential-Attorneys’ Eyes Only”
      Information.

        1.    All documents containing information that is to be considered confidential
information pursuant to this Order shall be marked “Confidential” in large letters on the
first page and on each page of the document on which such information is contained. If
a multi-page document is deemed to be confidential in its entirety, a party may so
indicate by marking “Confidential–Entire Document” in large letters of the first page of
the document or by marking each page “Confidential.”

             a.      “Confidential” Designation. A Party may designate documents,
      deposition testimony, discovery responses, or other information produced by a
      Party or a third-party in connection with this case (“Material”) as “Confidential” so
      long as it reasonably and in good faith believes the Material contains or reflects a
      trade secret or other confidential, personal, or proprietary information including,
      but not limited to, personnel and payroll records and files, financial records and
      data, business records and data, business policies and procedures, any
      information that would place the designating Party at a competitive disadvantage
      in the event such information were released to competitors or to the general
      public, or any information of a non-public nature considered (in good faith) by the
      designating Party to be sensitive, confidential, and/or proprietary.           Such
      designation shall, without more, subject the information produced or provided
      under said designation to the provisions of this Confidentiality Agreement.

             b.     “Confidential” information includes all Material designated
      “Confidential,” pursuant to the terms of this Order, as well as summaries and
      compilations derived from such Material, including but not limited to charts,
      tables, graphs, and models.

             c.      Given the nature of this proceeding, all Material produced or
      provided in connection with this case, as well as the information contained
      therein, is rebuttably presumed to be “Confidential” unless otherwise designated
      as “Confidential-Attorneys Eyes Only,” publicly available, or becomes publicly
      available by actions other than the receiving party of a document. Such
      rebuttable presumption applies to Material produced by either a Party or a third-
      party in connection with this case.

       2.      All documents containing information that is to be considered highly
confidential information pursuant to this Order shall be marked “Confidential-Attorneys
Eyes Only” in large letters on the first page of the document on which such information
is contained and on each page of the document on which such information is contained.
If a multi-page document is deemed to be “Confidential-Attorneys Eyes Only” in its
entirety, a party may so indicate by marking ““Confidential-Attorneys Eyes Only – Entire
Document” in large letters of the first page of the document.

              a.     “Confidential-Attorneys’ Eyes Only” Designation. A Party may
      designate as “Confidential-Attorneys’ Eyes Only” any Material that meets the
      criteria to be designated as “Confidential,” but that a Party also reasonably and in
      good faith believes contains or reflects especially sensitive information of any
      kind in that Party’s possession, custody or control, such that disclosure to
      persons other than those specified below could reasonably be expected to result
      in injury to that Party. Pricing and cost data, customer sales information and
      buying history, or information relating to prospective customers are non-exclusive
      examples of information that could fall under this category. Such designation

                                            2
      shall, without more, subject the information produced or provided under said
      designation to the provisions of this Confidentiality Agreement.

             b.     “Confidential-Attorneys’ Eyes Only” information includes all Material
      designated “Confidential-Attorneys’ Eyes Only,” pursuant to the terms of this
      Order, as well as summaries and compilations derived from such Material,
      including but not limited to charts, tables, graphs, and models.

             c.     In the case of deposition testimony, designation of “Confidential-
      Attorneys’ Eyes Only” information shall be made by (i) designating the question
      asked or the testimony given, at the time asked and/or given, as “Confidential-
      Attorneys’ Eyes Only,” or (ii) by giving notice in writing to the court reporter and
      counsel of record for all Parties within seven (7) days after receipt of the
      transcript of the portions containing “Confidential-Attorneys’ Eyes Only”
      information, in which event the court reporter shall appropriately mark the
      transcript. Prior to the conclusion of this seven (7) day period, the Parties shall
      maintain the deposition transcript and all of its exhibits as “Confidential-Attorneys’
      Eyes Only.” If said designation is made during the deposition, the Parties agree
      that individuals who would not be permitted access to the information under this
      Protective Order shall be asked to leave the room while testimony relating to
      such matters is provided.

             d.      The Parties acknowledge that creation of the “Confidential-
      Attorneys’ Eyes Only” designation does not permit discovery into matters that are
      not in dispute in this litigation and that both Parties maintain an interest in limiting
      inquiry into private personal or business affairs. Counsel for the Parties agree to
      work together with regard to disputes about information designated under this
      category; but, if counsel cannot reach a resolution, review of the Court shall be
      sought prior to such information being shared beyond the category of those
      persons or entities entitled to review information designated as “Confidential -
      Attorneys’ Eyes Only”.

II.   Treatment of “Confidential” or “Confidential-Attorneys’ Eyes Only”
      Information.

       1.     Inadvertent failure to designate a document as “Confidential” or
“Confidential-Attorneys’ Eyes Only” may be corrected by supplemental written notice
given as soon as practicable. If a Party has inadvertently failed to designate Material as
“Confidential” or “Confidential-Attorneys’ Eyes Only”, and then subsequently discovers
the failure and corrects such designation, a Party that has used or disclosed that
Material during the inadvertent disclosure period based upon the reasonable belief that
the Material was not subject to such a designation will not be subject to any penalty or
adverse consequences. The Parties agree that the Material at issue shall be treated
according to the new designation from the time that notice is actually received by
counsel for the notified Party (but not later than three business days after the notice is
sent). However, the Parties also recognize that the Material may have already been


                                             3
distributed to individuals who would otherwise not have been allowed to review such
information due to the late designation.

       2.     If any party objects to the designation of any information as “Confidential”
or “Confidential-Attorneys’ Eyes Only”, that party shall meet and confer with opposing
counsel in an effort to resolve any such dispute. If the parties are unable to resolve
such dispute, the party designating the material as “Confidential” or “Confidential-
Attorneys’ Eyes Only” may move to have the Court declare the contested information
“Confidential” or “Confidential-Attorneys’ Eyes Only”. A party may seek leave of the
Court for a motion to strike the designation.

      3.     Use of “Confidential” or “Confidential-Attorneys’ Eyes Only” in Judicial
Proceedings.

              a.    In any judicial proceeding in which “Confidential-Attorneys’ Eyes
      Only” information may become a part of a written submission to the Court (as
      either an exhibit or by being quoted or summarized in a submission), the Parties
      will (1) redact the information, or (2) file the written submission as “restricted”
      through the ECF filing system.

              b.      In any judicial proceeding in which “Confidential” information may
      become a part of a written submission to the Court (as either an exhibit or by
      being quoted or summarized in a submission), the Parties will first confer to
      determine whether such information must be redacted or used only as part of a
      restricted filing. To the extent that the Parties are unable to reach an agreement
      or are unable to timely confer in light of a filing deadline, the Parties will (1)
      redact the information, or (2) file the written submission as “restricted” through
      the ECF filing system.

         4.   Access to Material designated as “Confidential-Attorneys’ Eyes Only” shall
be limited to individuals who must handle those documents for purposes of this
litigation. No person allowed to view “Confidential-Attorneys’ Eyes Only” Material shall
use any such Material for any purpose except as needed solely in connection with or to
assist in the prosecution or defense of this litigation, and each receiving person shall
undertake those best efforts necessary to protect the confidentiality of such Material.
Individuals authorized to handle “Confidential-Attorneys’ Eyes Only” Material are as
follows:

             a.     The Court and officers of the Court;

             b.     Court reporters and their assistants and administrative staff;

            c.      Counsel for the Plaintiffs, including attorneys, paralegals,
      administrative staff, and other employees or contractors employed or contracted
      by counsel for the Plaintiffs;




                                            4
            d.      Counsel for Defendants, including attorneys, paralegals,
      administrative staff, or contractors employed or contracted by counsel for the
      Defendants;

             e.     Any mediator used to attempt resolution of this litigation;

             f.    During the course of providing testimony in a deposition or court
      hearing, witnesses (and their counsel) who are asked about such Materials
      during such proceeding;

               g.  Testifying experts and consulting experts who are employed,
      retained, or otherwise consulted by counsel or a party for the purpose of
      analyzing data, conducting studies, or providing opinions to assist in this
      litigation;

             h.     Independent litigation support services, including but not limited to,
      document reproduction services, computer imaging services, and demonstrative
      exhibit services; and

             i.   Court interpreters or other translators necessary for taking
      testimony or preparation of witnesses or exhibits in the above-captioned
      proceeding.

       All witnesses, experts, and consultants who will review “Confidential-Attorneys’
Eyes Only” Material information must first execute the Acknowledgment of
Confidentiality Agreement attached as Exhibit A, stating that they will abide by the terms
of this agreement and that they will not permit disclosure of such Material to anyone
who is not also allowed to handle such information.

        5.     Access to Material designated as “Confidential” shall be limited to
individuals who must handle those documents for purposes of this litigation. No person
allowed to view “Confidential” Material shall use any such Material for any purpose
except as needed solely in connection with or to assist in the prosecution or defense of
the Litigation, and each receiving person shall undertake those best efforts necessary to
protect the confidentiality of such Material.        Individuals authorized to handle
“Confidential” Material are as follows:

            a.    Those individuals authorized to access “Confidential-Attorneys’
      Eyes Only” Material;

            b.     Plaintiffs, including only those employees thereof who need to
      review the Material for the purposes of this litigation;

            c.     Defendants, including only those employees thereof who need to
      review the Material for purposes of this litigation;

              d.     Witnesses or potential witnesses (and their counsel) in preparation
      for or during the course of depositions, hearings, interviews, or trial in this action;

                                             5
       All witnesses, experts, and consultants who will review “Confidential” Material
information must first execute the Acknowledgment of Confidentiality Agreement
attached as Exhibit A, stating that they will abide by the terms of this agreement and
that they will not permit disclosure of such Material to anyone who is not also allowed to
handle such information.

        6.    Unless counsel of record for the party producing the “Confidential” or
“Confidential-Attorneys’ Eyes Only” Material consents in writing to any other use, such
information shall be used solely in connection with the prosecution or defense of the
action.

      7.      Except as provided for herein, no person having access to “Confidential”
or “Confidential-Attorneys’ Eyes Only” Material shall make public disclosures of that
material without further order of this Court.

       8.   No Party, for itself or any other person acting on its behalf, shall make
more copies of any “Confidential” or “Confidential-Attorneys’ Eyes Only” Material than
are reasonably necessary to conduct this litigation.

       9.     Upon conclusion of this case, including any subsequent appeals, all
originals and copies of confidential material (and all summaries thereof) shall be
returned to the producing party or the producing party’s counsel or representative or
destroyed, unless: (i) otherwise ordered by the Court for good cause shown, (ii) the
return or destruction of such materials is prohibited by law, or (iii) the document has
been filed with the Court or used as an exhibit. Notwithstanding anything in this
paragraph or the Protective Order, the Parties agree that their legal counsel shall not be
obligated to delete, destroy, or return “Confidential” or “Confidential-Attorneys’ Eyes
Only” documents that are maintained in legal counsel’s files upon conclusion of this
case, including any subsequent appeals. The Parties correspondingly agree that if their
legal counsel maintains such documents, their legal counsel shall not produce any
“Confidential” or “Confidential-Attorneys’ Eyes Only” documents produced by the
opposing Party or a third-party to the client or client’s representative for any reason
whatsoever in the future or otherwise make use of the documents. To the extent that
said documents remain in the attorneys’ files, the Parties acknowledge that the
maintenance of said documents is for the convenience of the Parties and attorneys only
and to reduce the expense incurred by both Parties in concluding this matter.

       10.    Notwithstanding anything to the contrary herein, the Parties shall have no
obligation under this Order with respect to information that is or becomes publicly
available (except as by unauthorized disclosure).

      11.    This Order in no way alters or supersedes the Parties’ responsibilities
under the E-Government Act of 2002, this Court’s Electronic Filing Policies and
Procedures, or any other applicable confidentiality laws, rules or regulations.

      12.    Any Party may petition this Court concerning a violation of this Order and
request any available remedies, including, but not limited to, contempt proceedings

                                            6
       13.   Entering into, agreeing to, and/or complying with the terms of this Order
shall not:

             a.     operate as an admission that any particular discovery material
      constitutes, contains, or reflects confidential matter;

            b.      prejudice in any way the rights of any Party to object to the
      production of documents or information it considers non-discoverable, or to seek
      a Court determination whether particular discovery materials should be
      produced;

            c.      prejudice a Party from seeking modification or rescission of this
      Confidentiality Agreement; or

            d.     prejudice a Party from seeking further protection of any confidential
      information.

       14.    Except as otherwise provided herein, the restrictions and obligations
provided in this Order shall not terminate upon the conclusion of this lawsuit, but shall
continue subject to order of this Court.



      IT IS HEREBY ORDERED.

Dated: April 8, 2020

                                         _________________________________
                                         THE HONORABLE CHERYL R. ZWART
                                         UNITED STATES MAGISTRATE JUDGE



Dated: April 8, 2020

Respectfully submitted,

/s/Krista M. Eckhoff                           /s/Kristin Krueger
Krista M. Eckhoff (NE# 25346)                  Kristin Krueger
BAIRD HOLM LLP                                 Casandra M. Langstaff
1700 Farnam St, Suite 1500                     KOLEY JESSEN, P.C., LLO
Omaha, NE 68102-2068                           1125 South 103rd Street, Suite 800
Phone: (402) 344-0500                          Omaha, NE 68124
Email: keckhoff@bairdholm.com                  Kristin.Krueger@koleyjessen.com
Attorneys for Plaintiffs                       Casandra.Langstaff@koleyjessen.com
                                               Attorneys for Defendants


                                           7
                                     Attachment A

       ACKNOWLEDGMENT OF CONFIDENTIALITY AND PROTECTIVE ORDER

        I, _______________________, have read and fully understand the Agreed
Protective Order filed in John Bernholt et al. vs. Jeff Allen et al., Case No. 8:19-CV-419.
I am familiar with and agree to comply with and be bound by the provisions of said
Order and submit myself to the jurisdiction of the United States District Court for the
District of Nebraska, or any other court having jurisdiction over the matters in this
lawsuit, for any proceedings with respect to said Order. I will not divulge to persons
other than those specifically authorized by the Order, or copy or use, except solely for
the purposes of this action, any material or information obtained pursuant to said Order
except as specifically permitted by the Order. I hereby agree that upon notification of
the conclusion of this case, including any subsequent appeals, I shall return all originals
and copies of confidential material (and all summaries thereof) to the producing party or
the producing party’s counsel or representative, or certify that all such documents have
been destroyed.


Dated: _______________                   _________________________________
                                         (Signature)

                                         _________________________________
                                         (Print Name)

                                         _________________________________
                                         (Home Address)

                                         _________________________________
                                         (Home Address Continued)




DOCS/2450832.1




                                            8
